Citation Nr: 9903191	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  91-49 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to October 
1942.  He died in November 1990.  The appellant is his widow.  
This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
to the RO, in November 1992 and October 1996, for further 
development of the evidence.  The case is again before the 
Board for continuation of appellate review.


FINDINGS OF FACT

1.  The veteran died in November 1990, at age 72, from acute 
respiratory failure, due to severe chronic obstructive 
pulmonary disease; cancer of the kidney, chronic renal 
failure and atrial fibrillation were listed as conditions 
contributing to death. 

2. At the time of the veteran's death, service-connection was 
in effect for parenchymatous nephritis, evaluated 
noncompensably disabling, since December 1945.  

3.  Chronic obstructive pulmonary disease was not present 
during service; neither cancer of the kidney, chronic renal 
failure, nor atrial fibrillation was present during service 
or within a one-year period following the veteran's 
separation from service.  

4.  There is no etiologic relationship between service-
connected chronic parenchymatous nephritis and chronic 
obstructive pulmonary disease, cancer of the kidney, chronic 
renal failure or atrial fibrillation.

5.  The veteran's service-connected disability is not shown 
to have aided or lent assistance to the production of death.


CONCLUSIONS OF LAW

1.  Neither chronic obstructive pulmonary disease, cancer of 
the kidney, chronic renal failure or atrial fibrillation was 
incurred in or aggravated by service, and service incurrence 
of cancer of the kidney, chronic renal failure, or atrial 
fibrillation may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 
1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The death certificate shows that the veteran died on November 
[redacted], 1990, and that the immediate cause of death was acute 
respiratory arrest, i.e., cessation of breathing.  The 
underlying cause of death is shown to be severe chronic 
obstructive pulmonary disease.  Other significant conditions 
contributing to death, but unrelated to the underlying 
condition producing death, were cancer of the kidney, chronic 
renal failure, and atrial fibrillation.  An autopsy was not 
performed.  

At the time of the veteran's death, service connection was in 
effect for parenchymatous nephritis, evaluated 30 percent 
disabling from October 1942 to December 1945, and 
noncompensably disabling since December 1945.

Service medical records disclose that the veteran was 
admitted to hospitalization in September 1942, for treatment 
of severe, chronic parenchymatous nephritis.  On admission to 
hospitalization, blood pressure was 142/84; the heart and 
vascular system were evaluated as normal; the lungs had 
normal breath sounds.  A narrative of the veteran's hospital 
course indicates that blood pressure levels were high at the 
outset, at one time being  160/100, but returning at times to 
120/80.  A chest x-ray examination on September 7, 1942 
revealed a small area of infiltration just above the left 
diaphragm, arising from the terminal descending root branch.  
A subsequent chest x-ray examination on September 11, 1942 
revealed that the area of infiltration above the left 
diaphragm had entirely disappeared.  The veteran was granted 
a Certificate of Disability for Discharge because of severe, 
chronic parenchymatous nephritis.

A VA examination was performed in February 1943.  Blood 
pressure was 118/60; no arrhythmia of pulse was detected; 
clinical inspection of the cardiovascular system and 
respiratory system was normal.  The diagnoses included 
moderate, chronic parenchymatous nephritis.  It was noted 
that the condition, according to laboratory findings, had 
been arrested and was inactive.

On VA examination in September 1945, blood pressure was 
recorded as 112/68.  The cardiovascular and respiratory 
systems were found to be normal.  The diagnosis was that no 
genitourinary disease was found.

The veteran was admitted to a VA medical facility in October 
1971.  According to history, he had been a heavy smoker for 
38 years, with chronic productive cough and increasing 
shortness of breath since 10 years before.  At discharge from 
the hospital, the diagnosis was minimal, inactive pulmonary 
tuberculosis.

The veteran was admitted to a VA medical facility in November 
1982.  An EKG demonstrated atrial fibrillation.  The 
impressions were emphysema; and atrial fibrillation, 
secondary to chronic obstructive pulmonary disease.

A report, dated in February 1983, was received from L.E. 
Massie, M.D.  It was noted that the veteran had a history of 
chronic bronchitis and emphysema, with onset of these 
conditions about 12 to 15 years before.  It was reported that 
a chest x-ray in January 1975 had shown chronic fibrotic lung 
changes.  The current diagnosis was chronic bronchitis with 
chronic obstructive lung disease.

An August 1991 report from L.E. McNeill, M.D., indicates that 
the physician had specialties in general medicine and 
allergic diseases.  Dr. McNeill related that the veteran had 
a history of severe chronic obstructive pulmonary disease.  
The physician observed that, although the veteran had a 
history of carcinoma of one kidney, he had kidney failure 
which had contributed to his death.  Dr. McNeill went on to 
point out that the veteran's kidney disease may have been the 
result of chronic renal failure, since ordinarily only one 
kidney is satisfactory for normal function.  The physician 
referred to the veteran's episode of acute nephritis while in 
service and commented that such episode might have been a 
factor contributing to the veteran's death.  Accompanying the 
physician's report are office notes reflecting the veteran's 
treatment during 1989 and 1990.

The Board's November 1992 remand order directed the RO have 
the appellant provide names and addresses of physicians who 
had treated the veteran since service for his service-
connected kidney disorder; further, the Board requested 
additional VA medical records, as well a review of the claims 
folder by a VA physician familiar with renal disease.  The 
physician was to respond to the following questions:  (1) 
Whether the veteran's cancer of the kidney was etiologically 
related to parenchymatous nephritis; (2) Whether the 
veteran's parenchymatous nephritis was instrumental in his 
renal failure; (3) Whether his parenchymatous nephritis was 
symptomatic at the time of death to the extent that it either 
hastened death or rendered the veteran less able to withstand 
the disabilities causing death.  Items of evidence referenced 
below were added to the claims folder following the Board's 
November 1992 remand order. 

A report from Memorial Medical Center shows that the veteran 
was treated at that facility in February 1990.  He had been 
found to have a left renal mass.  There was a history of 
gross hematuria two months before.  He underwent a left 
radical nephrectomy.  The final diagnosis was left renal cell 
carcinoma.  Additional diagnoses were emphysema and atrial 
fibrillation.

The veteran was hospitalized at a VA medical facility from 
July 11, 1990 to August 7, 1990 because of a swollen and 
tender left calf.  It was noted that he was status post left 
nephrectomy for renal cell carcinoma in February 1990; the 
cancer had not been excised in its entirety.  During the 
postoperative convalescence, he had developed a left deep 
venous thrombosis, the condition which was the primary reason 
for the current hospitalization.  During hospitalization, he 
was begun on a course of Ampicillin for probable bronchitis.  

The veteran was hospitalized at a VA medical facility from 
September 10, 1990 to September 14, 1990, having been 
admitted from a nursing home with complaints of nausea and 
vomiting; there had been a 30 pound weight loss.  The primary 
diagnosis was chronic renal failure.  Additional diagnoses 
included status post left nephrectomy, secondary to renal 
cell carcinoma; chronic obstructive pulmonary disease; 
congestive heart failure with ejection fraction of 49 
percent; and chronic atrial fibrillation.

Records from the Link Clinic reflect the veteran's treatment 
at that facility during 1983, 1984 and 1990.  He was treated 
for various conditions, including emphysema.

A report from Sarah Bush Lincoln Health Center shows that the 
veteran was brought by ambulance to that facility on November 
[redacted], 1990.  It was determined that he was dead on arrival.

A VA progress note reflects that certain laboratory tests 
were performed during the veteran's treatment at a VA 
hospital on September 10, 1990.  Blood urea nitrogen was 77 
mg/dL; creatinine was 4.5 mg/dL.  

In a report, prepared in August 1995, a VA specialist in 
renal disease referred to the results of kidney function 
testing, performed at the veteran's admission to VA 
hospitalization in July 1990, which showed that serum 
creatinine was 2.0 mg/dL and that blood urea nitrogen was 27 
mg/dL.  The specialist pointed out that these results 
provided a baseline for renal function.  The specialist 
reported that serum creatinine was 4.5 mg/dL and that blood 
urea nitrogen was 77 mg/dL, on the veteran's admission to the 
hospital on September 10, 1990, but remarked that a full 
chart was not available from which it could be determined 
whether renal function had gone back to baseline at the time 
of the veteran's discharge from the hospital on September 14, 
1990.  The specialist observed that the only way to establish 
a renal cause of death would be to document an acute decline 
of renal function leading to either life- threatening 
hyperkalemia or severe metabolic acidosis or acute pulmonary 
edema.  The specialist pointed out that no such documentation 
was currently available.

Further, the specialist noted several potential nonrenal 
conditions, affecting the veteran's health, which might have 
produced death.  In this regard, the specialist identified 
accelerated atherogenesis associated with chronic renal 
failure which might lead to a possible acute myocardial 
infarction.  The specialist also pointed out that the veteran 
had congestive heart failure, chronic atrial fibrillation, as 
well as a history of chronic lung disease and asthma, and 
commented that these nonrenal conditions may have played a 
part in producing the veteran's death.  However, the 
specialist did not definitively identify any particular 
condition or conditions as the cause of death; describing 
them rather as "theoretical" possibilities, any or all of 
which might have been instrumental in bringing about the 
veteran's death. Remarking that a renal cause for death could 
not be conclusively established, the specialist at the same 
time observed that the possibility of a renal cause of death 
could not be excluded.

The Board again remanded the case in October 1996.  The 
remand order directed the RO to obtain complete clinical 
records of the veteran's hospitalization by VA from July 11, 
1990 to August 7, 1990 and from September 10, 1990 to 
September 14, 1990.  The RO was also directed to have the VA 
specialist in renal disease respond specifically to the 
questions raised in the Board's earlier remand regarding, 
what, if any, connection existed between the veteran's 
service-connected parenchymatous nephritis and the conditions 
which brought about his death.  Items of evidence referenced 
below were associated with the claims folder subsequent to 
the October 1996 remand order.

Associated with the record are detailed clinical records of 
the veteran's treatment at VA medical facilities from July 
11, 1990 to August 7, 1990 and from September 10, 1990 to 
September 14, 1990.  Also added to the record are clinical 
records of the veteran's treatment at Sarah Bush Lincoln 
Health Center from July 2, 1990 to July 10, 1990.  The 
veteran was admitted complaining of pain in the left lower 
extremity.  The impressions included deep vein thrombosis.  A 
chest x-ray showed extensive obstructive pulmonary disease 
bilaterally. 

A January 1997 memorandum from the RO to the Chief of 
Nephrology (kidney disorders) of a VA Medical Center requests 
further review of the claims folder and a response to the 
questions raised by the Board in its remand orders.  The RO 
advised that the record now contained chemical profiles 
obtained during VA hospitalization on September 10, 1990, 
September 13, 1990 and September 14, 1990.

The VA specialist in renal diseases, who had earlier reviewed 
the record, responded to the RO's memorandum in a statement, 
dated in March 1997.  The examiner commented that a full 
review of the record had been made.  The examiner's 
observations follow.  The veteran's renal function had been 
improving when he was released from the hospital on September 
14, 1990.  For instance, on September 13, 1990, the BUN was 
77 mg/dL and serum creatinine was 3.9 mg/dL.  On September 
14, 1990, the BUN was 52 mg/dL and serum creatinine was 3.8 
mg/dL.  The serum electrolytes including serum potassium were 
unremarkable on that day.  Further, the arterial blood gas 
picture on September 10, 1990, showed only a mild metabolic 
acidosis, considered very unlikely to cause any problems.  
The physician concluded that the veteran's sudden death in 
November 1990 was not related to his underlying renal 
disease; most likely, death was caused by an acute 
cardiovascular or pulmonary event.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

In addition, certain chronic diseases, including a malignancy 
of a kidney and cardiovascular-renal disease, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 

substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The official death certificate shows that chronic obstructive 
pulmonary disease was the underlying condition which actually 
resulted in the veteran's death.  In addition, several other 
conditions are listed as having contributed to death; 
specifically, cancer of one kidney, chronic renal failure and 
atrial fibrillation.  Conditions contributing to death are 
those which are unrelated to the underlying condition, but 
lend production to death by rendering an individual less able 
to resist the effects of the condtion actually causing death.

A review of the record discloses that no chronic respiratory 
disorders, kidney malignancies or chronic cardiovascular 
disorders were shown to have been present during service or 
during the first postservice year.  Further, chronic 
obstructive pulmonary disease and atrial fibrillation, were 
first medically confirmed in the early 1980's, a point in 
time several decades after the veteran had completed military 
service.  Inactive pulmonary tuberculosis, first verified 
during the early 1970's, is not shown by the medical evidence 
to have been a condition implicated in the veteran's death.  
Cancer of the left kidney and chronic renal disease were 
first verified in 1990, a point in time almost 50 years after 
the veteran had left military service.  There is no medical 
evidence, then, relating any of the conditions causing or 
contributing to the veteran's death to military service, and 
it is not otherwise contended. 


The appellant contends that longstanding, service-connected 
parenchymatous nephritis may have given rise to cancer of the 
left kidney by overtaxing one or both kidneys over the years.  
In advancing that contention, she is implicitly arguing an 
etiological relationship between the veteran's service-
connected kidney condition and the onset of later 
demonstrated cancer of the kidney, one of the conditions 
which contributed to veteran's death.  Her contention amounts 
to an opinion about a matter of medical causation.  As a lay 
person, she is not competent to offer medical opinions about 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Here, the evidence of record 
contains no medical opinion supporting the contended causal 
connection between service-connected parenchymatous nephritis 
and cancer of the left kidney.

Further, the appellant contends that the veteran's service-
connected parenchymatous nephritis was linked to chronic 
renal failure, which, like cancer of the left kidney, was a 
condition which contributed to the veteran's death, by having 
left him less capable of resisting chronic obstructive 
pulmonary disease, the primary cause of death.  Indeed, that 
assertion finds support in a statement from a private 
physician who had treated the veteran for a number of years.  
In view of the private physician's statement, suggesting a 
possible connection between the veteran's service-connected 
parenchymatous nephritis and later demonstrated chronic renal 
failure, the Board requested further development of the 
record.  

The Board remanded the case to insure that complete VA 
clinical records were obtained; to provide the appellant the 
opportunity to submit additional private evidence, and to 
obtain a medical opinion regarding any potential relationship 
between service-connected parenchymatous nephritis and any of 
the conditions which were associated with the veteran's 
death.  In addition, the request for a medical opinion sought 
to clarify whether service-connected parenchymatous nephritis 
may, itself, have been symptomatic around the time of the 
veteran's death, such that it contributed to his death by 
having weakened his system, as the appellant contends.  In 
fact, the case was remanded a second time to ensure full 
compliance with the Board's instructions.

On remand, the claims folder was reviewed by a VA specialist 
in kidney diseases.  
The specialist's opinion was informed by a full review of the 
claims folder, including detailed laboratory values 
reflecting the status of the veteran's kidney function during 
periods of hospitalization within a few months before his 
death.  The specialist ultimately concluded that service-
connected parenchymatous nephritis had not become symptomatic 
during a time frame shortly before death.  Furthermore, 
although the appellant asserts that the veteran had 
experienced progressive debilitation from service-connected 
parenchymatous nephritis over the years since service, that 
assertion is not supported by medical records in the claims 
folder reflecting that parenchymatous nephritis had, in fact, 
been essentially asymptomatic throughout postservice years.  

Dr. McNeill, in contrast to the VA physician who rendered an 
opinion in this case, is not shown by the record to be a 
specialist in kidney disorders.  Moreover, there is no 
indication from the record that Dr. McNeill had reviewed the 
claims folder.  Accordingly, in view of the VA physician's 
superior training and experience in kidney disorders and the 
VA physician's more in-depth review of the entire medical 
evidence, as contrasted to Dr. McNeill's medical expertise in 
fields other than nephrology and Dr. McNeill's more limited 
information about the veteran's medical history, the Board 
concludes that greater probative value must be placed on the 
VA medical opinion than on the private medical opinion.  

In all, the medical evidence unfavorable to the appellant's 
claim far outweighs that which is favorable to her claim.  
There is not an approximate balance of positive and negative 
evidence regarding the issue on appeal as to warrant 
application of the doctrine of benefit of doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


